 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director states that only after due consideration ofall the facts did he decide that the election should be conducted bymail.Nothing has been offered to persuade the Board that the Re-gional Director abused his discretion.The Employer in its exceptions relied on substantially the samegrounds set forth in its objections.Having considered the entirerecord in the case, we accept the Regional Director's findings.Wefind, therefore, that the objections filed by the Employer raise nosubstantial and material issues with respect to the conduct of theelection, and they are hereby overruled.Certification of RepresentativesIT Is HEREBY CERTIFIED that the Detroit Chapter, National Associa-tion of Broadcast Engineers and Technicians (Independent) has beendesignated and selected by a majority of the Employer's radio engi-neers and technicians who operate those facilities of the engineeringdepartment of Harold F. Gross d/b/a Southwestern BroadcastingCompany used in the transmission, conversion, and conduction ofaudio, FMVI, and radio frequencies for use in broadcast, rebroadcast,audition, rehearsal, recording, and "on the air playback" at its -radiostationWGFG, Kalamazoo, Michigan, excluding all clerical help,announcers, all other employees, and all supervisors as defined m theAct as their representative for the purposes of collective bargainingand that pursuant to Section 9 (a) of the Act, the aforesaid labororganization, is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.MEMBERSHOUSTONand REYNOLDS took no part in theconsidera-tion of the above Supplemental Decision and Certification ofRepresentatives.STERLING FURNITURE COMPANYandCHARLES O. BARNESCARPET, LINOLEUM & SOFT TILE WORKERS, LOCAL No. 1235andCHARLES0. BARNES.Cases Nos. 20-CA-350 and 20-CB-109. April 27,1951Decision and OrderOn November 7, 1950, Trial Examiner Hamilton Gardner issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Company and the Respondent Union had engaged inand were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmative94 NLRB No. 20. STERLING FURNITURE COMPANY33action as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondents and Retail Furniture Associa-tion of California, San Francisco, Unit, hereinafter referred to asthe Association, which intervened in the proceeding,' filed excep-tions to the Intermediate Report and the Respondents filed briefs insupport of their exceptions.The Board 2 has considered the Intermediate Report, the exceptionsRnd briefs, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the exceptions, modifications, and additions set forth below.1.The Trial Examiner found, and we agree, that the RespondentCompany violated Section 8 (a) (1), (2), and (3) of the Act. It isnot clear, however, to what extent the Trial Examiner, in arriving atthis conclusion, relied on theexecutionby the Respondent Union andthe Association of a contract containing an unlawful union-securityprovision.Although the Respondent Company was not a signatoryto this contract, the Association represented the Respondent Company,among other employers, in the negotiation and execution of the con-tract.However, the complaint alleged merely themaintenance andenforcementof the contract, and not theexecutionof the contract, asviolative of the Act.Accordingly, we do not predicate our findingsupon-the execution of the contract, but find that by its maintenanceand enforcement of this contract, the Respondent Company restrainedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, in violation of Section 8 (a) (1) of the Act.Moreover, byits maintenance of the contract, the Respondent Company lent its sup-port to the Respondent Union in recruiting and maintaining mnem-bership, in violation of Section 8 (a) (2) of the Act, as well asSection 8 (a) (1) of the Act.' Furthermore, by discriminating inregard to the hire and tenure of employment of Charles O. Barnes,pursuant to the illegal provisions of the contract, the RespondentCompany violated Section 8 (a) (3) of the Act.'The effect of the Respondent Company's violation of Section 8 (a)(2) of the Act would not be eradicated merely by deleting the illegalprovisions from the contract and permitting the Respondent Unionto continue to enjoy a representative status strengthened by virtue ofthe Respondent Company's illegal assistance.Accordingly, in orderi In additionto thereasons cited by the Trial Examiner,the intervention of theAssociation,which was opposed by the Respondent Union,was proper under Section 10(b) of the Act.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Murdock, and Stiles]3JuliusResnick,Inc ,86 NLRB 38.4Clara-Val Packing Company, 87NLRB 703, of. PacificMaritime Association,89NLRB 894.953841-52-vol 94-4 34DECISIONS OF NATIONALLABOR RELATIONS BOARDto effectuate the purposes and policies of the Act, we shall order theRespondent Company to withdraw recognition from the RespondentUnion, and to cease giving effect to the contract of October 15, 1949,between the Respondent Union and the Association, or to any modifi-cation, extension, supplement, or renewal thereof, unless and until theRespondent Union has been certified by the Board in an appropriateunit.-'Nothing in our Order, however, shall be deemed to require theRespondent Company to abandon those wage, hour, seniority, or othersubstantive features of its relations with its employees, established inperformance of said contract, or to prejudice the assertion by em-ployees of any rights they may have under suchagreements.2.The Trial Examiner found, and we agree, that the RespondentUnion violated Section 8 (b) (2) of the Act.We base our findingon the fact that the Union maintained and enforced its illegal con-tract with the Association, with regard to the Respondent Company,and that pursuant thereto it caused the Respondent Company to dis-criminate against Charles O. Barnes in violation of Section 8 (a) (3)of the Act 6We do not, however, adopt the Trial Examiner's com-ments regarding the effect of the tender or nontender of dues by Barnesas a defense herein by the Respondent Union.The recordis clearthat no union-authorization election pursuant to Section 9 (e) of theAct has been conducted among the Respondent's employees.Barnes'discharge could not, therefore, in any event, come within the provisosof Section 8 (a) (3). In these circumstances, the question of Barnes'willingness or refusal to tender dues to the Respondent Union is im-material.For the foregoing reasons, among others, we also find itunnecessary to consider the legality of the Respondent Union's grant-ing or withdrawal of union membership or work permits,' and do notadopt the Trial Examiner's conclusions or recommendations in thisregard.'The RemedyThe General Counsel has excepted to the Trial Examiner's failureto recommend that the Board's Order be directed against the Associa-tion.However, no charge was filed herein against the Association orthe companies, other than Sterling, on whose behalf the Associationexecuted the contract herein.As noted by the Trial Examiner, the5In its exceptions and brief,the Respondent Union alleges that as there was no rivalunion in the plant, the Board should notrequire the Company towithdraw recognitionof the Union until certified by the Board.We find no meritin this contention as Section 7of the Act guaranteesto employeesthe rightto refrain from any or all concerted activity,except to the extentthat suchright maybe affected by the provisos of Section 8 (a) (3).8 The complaintdid not allegethe executionof the contract by the Respondent Unionas a violationof the Act.Sub Grade Engineering Company,93 NLRB 406.The complaint did not alle°e that the executionor enforcement of the contract bythe RespondentUnion violatedSection 8(b) (1) (A).Accordingly,we deem it unneces-sary to pass upon that issue in this proceeding. STERLING FURNITURE COMPANY35complaint was not amended to include the Association as a party re-spondent.We shall therefore not adopt the Trial Examiner's con-clusion that the Association violated Section 8 (a) (1), (2), and (3)of the Act, or his finding that the Respondent Union violated Section8 (b) (2) by causing or attempting to cause the Association to violateSection 8 (a) (3) of the Act.The General Counsel argues that by directing the Respondent Com-pany to withdraw recognition from the Respondent Union until cer-tified by the Board, without also so directing the Association, theBoard would, in effect, withdraw the Respondent Company from thealleged appropriate multiemployer unit.We do not agree.We arenot, in this proceeding, concerned with the determination of unitquestions.OrderUpon the basis of the entire record in these cases, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that :1.The Respondent Sterling Furniture Company, San Francisco,California, its officers, agents, successors, and assigns, shall :a.Cease and desist from :(1)Recognizing Carpet, Linoleum & Soft Tile Workers, LocalNo. 1235, or any successor thereto, as the representative of any em-ployees at its San Francisco store, for the purposes of dealing withtheRespondent Company concerning grievances, labor disputes,wages, rates of pay, hours of work, or other conditions of employment,unless and until said organization shall have been certified by theNational Labor Relations Board.(2)Performing or giving effect to the contract of October 15, 1949,between Retail Furniture Association of California, San FranciscoUnit, of which the Respondent Company is a constituent member, andCarpet, Linoleum & Soft Tile Workers, Local No. 1235, covering theemployees of the Respondent Company's San Francisco store, or toany extension, renewal, modification, supplement, or supersedingagreement; or to any other contract, agreement, or understandingcovering such employees and entered into with said Union relatingto grievances, labor disputes, wages, rates of pay, hours of work, orother conditions of employment, unless and until said Union shallhave been certified by the National Labor Relations Board.(3)Encouraging membershipin the Respondent Union, or in anyother labor organization, by discriminatorily discharging, refusing toreinstate, or hiring, or by discriminating in regard to the hire or tenureof employment of, any employees of its San Francisco store because oftheir union membership or nonmembership in Carpet, Linoleum &Soft Tile Workers, Local No. 1235, or any other labor organization. 36DECISIONSOF NATIONALLABOR RELATIONS BOARD(4) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to fora ilabor organizations, to join or assist the Respondent Union or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.b.Take the following affirmative action, which we find will effec-tuate the policies of the Act :(1)Withdraw and withhold all recognition from Carpet, Lino-leum & Soft Tile Workers, Local No. 1235, as the representative ofany employees of the Respondent Company's store at San Francisco,California, for the purposes of dealing with the Respondent Companyconcerning grievances, labor disputes, wages, rates of pay, hours ofwork, or other conditions of employment, unless and until said Unionshall have been certified by the National Labor Relations Board.(2)Offer to Charles O. Barnes immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges.(3)Post at its store at San Francisco, California, copies of thenotice attached hereto as Appendix A.9Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the Respondent Company's representative,be posted by the Respondent Company immediately upon receiptthereof, and be maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to itsemployees are customarily posted.Reasonable steps shall be takenby the Respondent Company to insure that said notices are not altered,defaced, or covered by any other material.(4)Upon request make available to the Board or its. agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of back pay due and the right ofreinstatement under the terms of this Order.(5)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted, before the words, "A Decision and Order," the words, "A Decreeof the United States Court of AppealsEnforcing." STERLING FURNITURE COMPANY372.The Respondent, Carpet, Linoleum & Soft Tile Workers, LocalNo. 1235, its officers, representatives, agents, successors, and assigns,shall:a.Cease and desist from :(1)Performing or giving effect to its contract of October 15, 1949,with Retail Furniture Association of California, San Francisco Unit,insofar as it affects employees of the Respondent Company, or to theclauses of any agreement with the Respondent Company, or any otheremployer, which requires employees to join, or maintain their mem-bership in, the Respondent Union as a condition of employment, unlesssuch agreement has been authorized as provided in the Act.(2) In any other manner causing or attempting to cause the Re-spondent Company, its officers, agents, successors, or assigns, or anyother employer, to discriminate against any employee in violation ofSection 8 (a) (3) of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Post at its offices and meeting hall in San Francisco, Cali-fornia, and wherever notices to its members are customarily posted,copies of the notice attached hereto and marked Appendix B.1°Copies of said notice, to be furnished by the Regional Director forthe Twentieth Region, shall, after being duly signed by the Re-spondent Union's official representative, be posted by it immediatelyupon receipt thereof, and maintained by it for a period of sixty (60)consecutive clays thereafter.Reasonable steps shall he taken by theRespondent Union to insure that said notices are not altered, defaced,or covered by any other material.(2)Mail to the Regional Director for the Twentieth Region signedcopies of the notice attached hereto and marked Appendix B forposting, the Respondent Company willing, at the Respondent Com-pany's store, for sixty (60) consecutive clays, in places where noticesto employees are customarily posted.Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the Respondent Union's representatives,be forthwith returned to said Regional Director for such posting.(3)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.3.The Respondents Sterling Fuuniture Company, its officers, agents,successors, and assigns, and Carpet, Linoleum & Soft Tile Workers,Local No. 1235, its officers, representatives, agents, successors, andassigns, shall jointly and severally make whole Charles O. Barnes10 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted,before the words,"A Decision and Order,"the words,"A Decreeof the United States Court of Appeals Enforcing " 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor any loss of pay he may have suffered because ofthe discriminationagainst him,in the manner set forth in Section V of the IntermediateReport entitled"The remedy."Appendix ANOTICE To ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate'the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT recognize CARPET, LINOLEUM & SOFT TILE_WORK-ERS, LOCAL No. 1235, or any successor thereto, as the representativeof any employee at our San Francisco store, for the purposes ofdealing with this Company concerninggrievances,labor disputes,wages, rates of pay, hours of work, or other conditions of em-ployment, unless and until said union shall have been certifiedby the National Labor Relations Board.WE WILL NOT perform or give effect to the contract of October15, 1949, between Retail Furniture Association of California, SanFrancisco Unit, of which this company is a constituent member,and CARPET, LINOLEUM & SOFT TILE WORKERS, LOCAL No. 1235,covering the employees of our San Francisco store, or to anymodification, extension, supplement, or renewal thereof, or toany other contract, agreement, or understanding covering suchemployees and entered into with said union relating to grievances,labor disputes, wages, rates of pay,'hours of work, or other con-ditions of employment, unless and until said union shall havebeen certified by the National Labor Relations Board.WE WILL NOT encourage membership in the above-named union,or in any other labor organization, by discriminatorily discharg-ing, refusing to reinstate, or hiring, or by discriminating in regardto the hire or tenure of employment of any employeesof our SanFrancisco store because of their union membershipor nonmem-bership in the above-named union, or any otherlabor organiza-tion.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist the above-named union or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromavy or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor STERLING FURNITURE COMPANY39organization as a condition of employment, as authorized inSection 8 (a) (3) of the National Labor Relations Act.WE WILL withdraw and withhold, all recognition from CARPET,LINOLEUM & SOFT TILE WORKERS, LOCAL No. 1235, as the repre-sentative of any employees of our store at San Francisco, Cal-ifornia, for the purposes of dealing with this company concern-ing grievances, labor disputes, wages, rates of pay, hours of work,or other conditions of employment, unless and until said unionshall have been certified by the National Labor Relations Board.WE wuu,T. offer to Charles O. Barnes immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to his seniority or other rights and privileges, andjointly and severally with CARPET, LINOLEUM & SOFT TILEWORKERS, LOCAL No. 1235, make him whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become or remain members of theabove-named union or any other labor organization, or to refrain frombecoming or remaining members in good standing of the above-namedunion or any other labor organization, except to the extent that thisright may be affected by agreements in conformity with Section 8 (a)(3) of the National Labor Relations Act.STERLING FURNITURE COMPANYEmployer.Dated------------------------ By------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF CARPET, LINOLEUM & SOFT TILE WORKERS,LOCAL No. 1235, AND TO STERLING FURNITURE COMPANY AND ITSEMPLOYEESIN ITS SAN FRANCISCO, CALIFORNIA, STORE :Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT perform or give effect to our contract of October15, 1949, with RETAIL FURNITURE ASSOCIATION OF CALIFORNIA, SANFRANCISCO UNIT, insofar as it affects employees of the STERLINGFURNITURE COMPANY, or to the clauses of any agreement with theSTERLING FURNITURE COMPANY, or any other employer, whichrequires employees to join or maintain their membership in theunion as acondition of employment, unless such agreement hasbeen authorized as provided in the National Labor Relations Act. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner cause or attempt to cause.STERLING FURNITURE COMPANY, its officers, agents, successors, orassigns, or any other employer, to discriminate against any em-ployee in violation of Section 8 (a) (3) of the National LaborRelations Act.IVE WILL, jointly and severally with STERLING FURNITURE COM-PANY, make Charles 0. Barnes whole for any loss of pay sufferedbecause of the discrimination against him.CARPET, LINOLEUM & SOFT TILEWORKERS LOCAL No. 1235(Labor Organization)Dated------------------------ By------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportNathan R. Berke,Esq.,for the General Counsel.J.Paul St. Sure,Esq.,San Francisco,Calif,for the Respondent Company.Watson A. Garoni,Esq,andMr. GeorgeA.Wanuch,San Francisco,Calif., forthe Respondent Union.STATEMENT OF THE CASEThese cases arose upon separate amended charges filed on March 29, 1950, byCharles O. Barnes against Sterling Furniture Company and Carpet, Linoleum &Soft Tile Workers, Local No. 1235, respectively.Upon the basis of such charges,the General Counsel of the National Labor Relations Board, acting through theRegional Director of the Twentieth Region (San Francisco, California), issuedan order on June 8, 1950, consolidating the two cases for hewing and on thesame day issued a complaint against the named Company and the named union'This alleged that the Company had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), (2),and (3) of the Act; that-the Union had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act; and thatall such unfair labor practices were in violation of Section 2 (6) and (7) ofthe Act.Copies of the complaint and of the charges upon which it was based,together with notice of hearing thereon, were served upon the Respondent Com-pany and the Respondent Union.The consolidated complaint alleged in substance that- (1) On July 31, 1947,and since, the Company and the Union have enforced a collective bargainingagreement "which provides, among other things, that employees as a conditionof employment shall immediately become and remain members of the RespondentUnion"; (2) no election has ever been held under Section 9 (e) of the Act;Ihearing, as the General Counsel , Sterling Furnitnie Company, as the Respondent Companyor the Company; Carpet, Linoleum & Soft Tile Workers, Local No. 1235, as the RespondentUnion or the Union, the National Labor Relations Board, as the Board, the NationalLabor Relations Act, as amended by the Labor Management Relations Act, as the Act(61 Stat 136) ; the Retail Furniture Association of California, San Francisco Unit, asthe Association. STERLING FURNITURE COMPANY41(3) the Company engaged in unfair labor practices when, after employingCharles O. Barnes on October 20, 1949, it discharged him on October 31, 1049,at the demand of the Union because of his failure to become a member of theUnion and has since refused to rehire him, and has supported the Union byenforcing the agreement above mentioned, all in violation of Section 8 (a)(1), (2), and (3) of the Act, the Union engaged in unfair labor practices onOctober 29, 1949, and thereafter by refusing to grant Barnes membership "so thathe ma} continue in the employ of Respondent Company," notwithstanding he,,was willing to pay" the required dues, all in violation of Section 8 (b) (2) ofthe Act ; and thereby the Company and the Union had dept ived Barnes of theexercise of the rights guaranteed in Section 7 of the ActBy its amended answer the Union denied all allegations of the complaint andas a separate defense alleged that Baines "voluntarily quit his employment" atthe Company The separate answer of the Company is in the nature of a generaldenial.Pursuant to notice, a hearing was held at San Francisco, California, on August22 and 23, 1950, before Hamilton Gardner, the undersigned Trial Examiner,duly designated by the Chief Tiial Examiner. The General Counsel, the Com-pany, and the Union were all represented by counsel. Full opportunity waspresented all parties to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issuesCounsel tor the Company, who like-wise was counsel for the Association, relying on Rule 24 of the Rules of CivilProcedii e for the District Coui is of the United States and on Section 203 29of the Rules and Regulations of the Board, Series 5 as amended, moved to inter-vene the Retail Ftiirniture Association of California, San Francisco Unit, ofwhich the Respondent Company is a member. This is a voluntary, nonprofitassociation organized under the laws of the State of California. After argumentand over the objection of the Union, this motion was granted and said Associa-tionwas made a patty to the Iii oceedingAll parties were accorded opportu-nity to present oral argument at the opening and close of the hearing, butdeclined.The parties were likewise advised of their right to file proposed find-ings of tact, conclusions of law, and briefs.Only the General Counsel filed abrief.Upon the entire record in the case, I make the following :FINDINGS or FACTI.THE BUSINESS OF THE RESPONDENTCOMPANYSterling Furniture Company is a corporation of the Stateof California en-gaged in the retail furniturebusiness.It operates stores at San Francisco,Oakland, and Vallejo, but only the first named is involved in this case.Theseestablishments sell furniture and related articles, including carpets, linoleum,and tile.Part of the Company's service consists of installing these three articlesin theproperties of its customers. In general the San Francisco store accountsfor about 65 percent of the total volume of sales and purchases of the Company.During 1949 the total purchases of the Company approximated $6,200,000, ofwhich 60 percent was shipped from points outside California. In the sameperiod total sales reached roughly $10,300,000, of which 1 to 2 percent was shippedto buyers outside the State.'The Company's answer does not deny that it is engaged in interstate commerce.I find thatthe Company is engaged in commerce within the meaning of theAct. 42DECISIONS OF NATIONALLABOR RELATIONS BOARDII. THE LABORORGANIZATION INVOLVEDItwas stipulated in open hearing among counsel for all parties that Carpet,Linoleum & Soft Tile Workers, Local No. 1235, is a labor organization withinthe meaning of Section 2 (5) of the Act. It is so found.III.THE UNFAIR LABOR PRACTICES INVOLVEDA. The over-all backgroundCertain important facts in this case are undisputed.They will be here setforth as preliminary to the controverted issues.1.The collective bargaining agreementThe proceeding turns in part around a collective bargaining agreement re-ceived in evidence and in file as an exhibit. It bears date of October 15, 1949.The parties are Retail Furniture Association of California, San Francisco Unit,and the Respondent Union. The Association consists of eight retail furnitureconcerns in San Francisco, including Sterling Furniture CompanyAs notedabove, the Association, on motion, was allowed to intervene as a party to thisaction.The agreement provides in part:Section2.-All work performed for, contracted or subcontracted by theEmployers, covered by the above jurisdiction shall be prepared and installedby members holding apaid up card or permit card of Local Union No. 1235,except where the laws of the Brotherhood of Painters, Decorators and PaperHangers of America make other requirements. In connection with the hiringof employees Local Union No. 1235 agrees at all times to maintain adequatetelephone service so that the officers of the Union shall be available oncall, or messages can be left for them.to which they agree promptly torespondIf at any time the Union is unable to furnish necessary mechanics thenthe Union agrees to issue work permits to mechanics of other AmericanFederation of Labor crafts whose services shall be terminated when mem-bers of the Union are available, and the Union further agrees to issuepermits to prospective apprentices (preferably in the employ of the Em-ployers) to work on Contract jobs only. Such apprentices to whom permitshave been issued shall not be paid less than the minimum apprentice wagerate, and their services shall terminate when journeymen are available.Where in this agreement the word "mechanic" or "sewers" is usedthis refers to and embraces only members of Carpet, Linoleum and SoftTile Layers Local No. 1235.When requested by the Employer, cut linoleum, carpets and all otherfloor covering, sand bags and other heavy equipment may be carried byUnion Laborers, members of the American Federation of Labor, to thefloor or section of the building where materials ate to be installed bymechanics.Section3.-The Union agrees that the Employeris inno wise boundto keep in his employ any mechanic who proves himself incompetent and/orunsatisfactory in the branch of trade for which he or she is hired.Whenan employee is hired and is found to. be incompetent or unsatisfactory, heor she, upon his or her discharge shall be paid for the actual time worked.Section 4.-Trade practice.(a)A concern that gives any part of itsfloor covering work to non-union mechanics or non-union work rooms shallbe considereda non-unionconcern. STERLING FURNITURE COMPANY43(b) A: concern that gives all its work to Union mechanics or union workrooms shall be considered a union firm.(c)Employers who are parties to this agreement shall not install work fora non-unionfloor coveringconcern.(d)No union concern shall permit a salesman or other employee tocontract for any non-union labor in the Bay District.(e)Exceptions to any of the above provisions may be requested by theUnion or the Employers, but said exceptions shall only be granted whenand if approved jointly by the Employers and the Union or jointly bytheir authorized representatives.2.Lack of election under Section 9 (e)Itwas stipulated by the parties in open hearing that no election had been.Held among the Company's employees under Section 9 (e) of the Act nor hasthe Respondent Union been certified by the Board as the collective bargainingagent of such employees. I so find.B. The discriminatorydiwcharge of Barnes by the DespondentCompany1.The hiring of Barnes by the Respondent CompanyBarnes testified on his own behalf that on October 13, 1949, he called at theoffice of the Company to seek employment and had a conference with John F.Fitzgerald,manager of the rug department.He stated thatFitzgerald toldhim "he would let me work if I first secured a permit from the Union." Fitz-gerald then referred Barnes to Tony Rossi, foreman of the carpet department.Rossi practically repeated the statement by Fitzgerald:* "He told me the exactthing that I had to have a workpermit inorder to work."As will hereinafter appear, Barnes then presented himself at the office of the-Respondent Union and was interviewed by one of itsbusiness agents namedRavello.As a result, Ravello gave lam a referral slip to the Company and awork permit for the month of October.This in turn Barnes- delivered to Rossi,foreman, and thereupon was employed as a carpet layer beginning October 19,1949The fact of such employment was verified by Fitzgerald,a witness forthe Respondent UnionRossi did not testify.As to any general practice of employing carpet layers by the Respondent Com-pany, other than the manner in which Barnes was hired, the proof is extremelymeager.Fitzgerald,manager of the Company's rug department, testified forthe Union :Q. (By Mr. Garoni:) Mr Fitzgerald, do you have any other source ofskilled labor in San Francisco for carpet mechanics other than the Union?A. No, we appeal to the Union whenever we need any help and when theycan't give us any help we then advertise in the newspaper.He further stated that the Company had advertised for carpet mechanics, pre-sumably in1949, but "we did not advertise for non-Union men." To this maybe addedthe undisputed testimony of Barnes that he first reached the Bay Regionin September 1948, in response to an advertisement in a Chicago newspaper byBervin Carpet, Inc., of San Francisco.Philip Bervin, president of this concern,testifying for the Union, related that Barnes was employed there from September27 to December 31, 1948, ona union permitissued in pursuance of a contract be-tween Bervin and the Union.Bervin is not a member of the Association, a partyin this proceeding,so the nature of such contract is not known. This adver-tising occurred long before the 6-month period applicable to this case as pre-scribed in Section 10 (b) and has no probative value except as it may show acontinuing general practice of advertising for carpet mechanics. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat Barnes was in fact dulyand regularly hired by the Respondent Companyon October 19, 1949, there can be no doubt and it is so found2.Barnes' work with the Respondent CompanyBarnes commenced his work with the Respondent Company on October 19,1949.He performed the regular duties of a carpet layer, generally in associationwith other mechanics.Two of these fellow workmen testified for the RespondentUnion.Donald B Poster asserted that on two jobs he found Barnes did nothave the right tools and was "quite slow." On cross-examination he admittedhe never called these matters to Barnes' attention, but did report them to Rossi,carpet foreman.Russ Foster related his observations of Barnes on three jobs,namely, that the latter was slow.No proof appears that he mentioned this mat-ter either to Barnes or to any company officialOn rebuttal Barnes testifiedthat at the time of his discharge and again 2 weeks later he talked to ForemanRossi and the latter never mentioned anything about the quality of his work.Rossi did not take the witness stand to deny this. Fitzgerald, manager of theCompany's rug department, testified for the Union concerning a conversation hehad with Barnes after the latter's discharge, but made no mention of tellingBarnes anything about his work.I find that the cause of Barnes' discharge did not include alleged inefficiency.3.Barnes'dischargeby the Respondent CompanyIt has been noted that the permit which Barnes received from the Union ex-plied at the end of October 1949According to his own testimony, he returnedto the Union on October 28 to secure a renewal for November.Again he talkedto Ravello, one of the business agents who said "lie could not give me a newpermit for the month of November and that I could not continue working anylonger . . . that I had to see the Executive Board of the Union in order tosecure a permit "The following day, October 29, Barnes conveyed this infor-mation to Rossi, the company foreman :Q Did you have a conversation with him?A. I told Mr. Rossi that I was not allowed to work and he said he wassorry, that he could not let me work without a work permit.That was the end of Barnes' employment with the Company ; he did not evenwork October 29.Again according to his own testimony on redirect examination, Barnes returnedto Rossi about 2 weeks later.A. I asked him if there were any chance of me workingQ What (lid he tell you?A. Until I got a permit, noIt is noteworthy that neither Respondent called Rossi to the witness standto controvert Barnes' version of these conversations. I credit Barnes' testi-mony In so doing I do not overlook an attempt to impeach it. Barnes hadtestified that Rossi was the only company official to whom he talked after hisdischarge or at least lie could not remember anyone else. The RespondentUnion presented Fitzgerald, company superintendent, who stated that Barnes didcome to him sometime after his termination (Fitzgerald could not rememberwhen) and reported he could not secure a permitThe superintendent merelyreferred him to Rossi.This testimony rather tends to corroborate Barnes thanto impeach him.It is clear the ground upon which the Respondent Company discharged Barneswas that he could not secure a renewal of his union permit. I so find. STERLING FURNITURE COMPANY;45C. The Respondent UIooii's refusal to grant, membership to Barnes1.Granting of permit to Barnes to work for Respondent CompanyIt has already been found that the Union, about October 19, 1949, granteda permit to Barnes to work for the Company and upon its presentation lie wasthereupon employed.This case, therefore, is not one of oriai.il and continuingrefusal of membership in the Union. So far as the Respondent is concerned,Barnes did have the Union's approval from October 19 to October 28.2.Refusal to renew permit to Barnes to work for Respondent CompanyLikewise it has been found that on October 28 Ravello, business agent of theUnion, informed Barnes "that I could not continue working any longer . . .that I had to see the Executive Board of the Union in order to secure a permit."The reason for this decision does not appear in the record.Neither Ravellonor anyone else was put on the stand to explain it.The question of nonpayment of dues by Barnes does not enter into thepictureThe complaint alleged he "was willing to pay to Respondent Unionthe periodic dues and initiation fees unifoi mly required as a condition ofacquiring or maintaining membership in it." The Union did not presentany defense of nonpayment of dues as a reason for refusing membership toBarnes.I therefore find that this factor was not a reason for such refusal.The amended answer of the Union alleged that Barnes "voluntarily quithis employment at said Respondent Company" It has already been foundthat the Company discharged him because he could not present a clearance fromthe Union. It is therefore found that this defense is untenable..As a result of the Union's action, Barnes lost his job with the RespondentCompany and was never reemployed by them. Thus, with respect to the Com-pany, the action of the Respondent Union was the proximate cause of Barnes'loss of work. It is so foundVirtually the only defense offered by either Respondent was certain proofsubmitted by the Union relating to jobs with employers other than the SterlingFurniture Company.These occurred both before and after the term of workwith the Respondent Company and in each instance Barnes received a permitfrom the Union. 'The first job was with L'ervm Carpet, Inc., from September 27to December 31, 1948This was more than a year before the first chargeswere filed in the case on January 31, 1950.Moreover, some 9 months later theUnion did grant Barnes a permit to work for the Respondent. For both reasonsthe ' grounds for terminating Barnes' employment with Bervin are irrelevantand will pot be considered here.The same conclusion applies to Barnes' workwith F. K. Kinney, Inc, in January 1949.All the balance of this line of testimony pertains to times after the Respondentdischarged Barnes on October 28, 1949, for the reasons found above and haveno 'relation to the Respondent Company whatsoever.Barnes testified that hecalled on Ravello, union agent, at the union hall on November 1, 1949, andpresented a letter of recommendation from his father. The Executive Com-mittee of the Union then held a meeting from which Barnes was excludedThe record contains no adnussible evidence regarding the outcome of thissession.On December 6. 1949, according to Barnes, lie visited Watson A. Garoni athis officeGaroni was then a business agent of the Union and also acted astheir attorney at the hearing.Barnes delivered letters of recommendationfrom his father and from a carpet concern in Bloomington, Illinois.Garonipresented these documents to the Union's Executive Committee.Later Barnes 46DECISIONSOF NATIONALLABOR RELATIONS BOARDwas called into the session and Garoni told him he would be given a tryout-Neither Ravello nor Garoni took the witness standI credit Barnes' version-Then followed two jobs, for which the Union supplied Barnes with a permit.Neither was with the Respondent Company.The first was with the Jack LernerShop in December 1949, and the second with L. D. Reeder Company in Janu-ary 1950.Employees of these two concerns testified about deficiencies in Barnes'work.All such witnesses were members of the Union. On rebuttal Barnestestified to the contrary.For reasons stated below it is not deemed necessaryto reconcile this conflict or make findings concerning these facts.Following theReeder job, Barnes again called on Garoni, business agent, who informed himthat while his work was neat and he knew his tools, yet he was too slow andconsequently could not be accepted as it union memberBarnes testified with-out dispute that thereafter he was unable to obtain any work in San Franciscoas a carpet layer.I regard all this testimony of events after the Respondent Company firedBarnes as being outside the issuesWhat is important in this case is thatBarnes sought employment with the Company and was told he would be acceptedifhe could obtain -clearance from the Union; he secured a temporary workpermit from the Union and the Company hired him; the Union refused toyrenew the permit and the Company thereupon terminated his services. Theseelementary facts were not changed by subsequent dealings between Barnes.and the Union with respect to two other jobs at a later time.Nor is thereason for the Union's final refusal to grant membership of probative valuehere.It is not necessary to discuss them or to pass on the question ofthe right of the Union to accept or reject applicants generally.case is that with regard to the Sterling Furniture job the Union refused to.renew Barnes' permit for reasons other than the nonpaymentof dues and as aresult Barnes was discharged by the Company. Subsequent events did notchange that situation.Such are the facts.Do they constitute a violation of Section S (a) (1), (2),and (3) of the Act by the Respondent Company-and of Section 8 (b) (2) bythe Respondent Union?These sections read :Sec 8 (a) It shall be an unfair labor practice for an employer-s******(3) by discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage membership inany labor organization :Provided,That nothing in this Act, or in any otherstatute of the United States, shall preclude an employer from making anagreement with a labor organization (not established, maintained, or assistedby any action defined in section 8 (a) of this Act as an unfair labor practice)to require as a condition of employment membership therein on or after thethirtieth day following the beginning of such employment or the effectivedate of such agreement, whichever is the later, (i) if such labor organizationis the representative of the employees as provided in section 9 (a), in theappropriate collective-bargaining unit covered by such agreement whenmade; and (ii) if, following the most recent election held as provided in sec-tion 9 (c) the Board shall have certified that at least a majority of theemployees eligible to vote in such election shall have voted to authorize suchlabor organization to make such an agreement:Provided further,That noemployer shall justify any discrimination against an employee for nonmem-bership in a labor organization (A) if he has reasonable grounds for believingthat such membership was not available to the employee on the same terms STERLING FURNITURE COMPANY47and conditions generally applicable to other members, or (B) if he hasreasonable grounds for believing that membership was denied or terminatedfor reasons other than the failure of the employee to tender the periodic duesand the initiation fees uniformly required as a condition of acquiring orretaining membership ;(b) It shall be an unfair labor practice for a labor organization or itsagents-*******(2) to cause or attempt to cause an employer to discriminate against anemployee in violation of subsection (a) (3) or to discriminate against anemployee with respect to whom membership in such organization has beendenied or terminated on some ground other than his failure to tender theperiodic dues and the initiation fees uniformly required as a condition ofacquiring or retaining membership ;On the question of the so-called "security clause" in contracts between anemployer and a labor organization, the Board, in its most recent decisions, hasfollowed the line laid down since the passage of the Labor Management RelationsAct.The most recent case found by the Trial Di xaminer isFederal Stores Divisionof Speigel, Inc. (Amalgamated Clothing Workers of America, Local Union No.S1,CIO) 2There the collective bargaining agreement contained these union-security provisions:Article V Membership in Union2.Subject, to the exceptions specified in paragraph 1 of this Article, allfull-time employees at present employed in the classifications specified inArticle II shall become members of the signatory Union within fifteen (15)days after the effective date of this agreement or shall be discharged by theEmployer.3 Subject to the exceptions specified in paragraph 1 of this Article, allfull-tune employees in the classifications specified in Article II and who arehired after the effective date of this agreement shall become members of thesignatory Union within 30 days after the date of their employment or shallbe discharged by the employer.These provisions were enforced, including the discharge of several employees.The Board found a violation of Section 8 (a) (1), (2), and (3) by the employer.No charge had been filed against the union under Section 8 (b) (2).,InInternational Longshoremen's and Warehousemen's Union, CIO (Water-front Employers Association of the Pacific Coast),the longshore contract con-tained this provision:Preference of employment shall be given to members of the [ILWU]whenever applicable . . . both in making additions to the registration listand dispatching men to jobs.But in accompanying memoranda a "savings clause" was attempted by theunion: "In making additions to or deletions from the registered list, there shallbe no discrimination because of union membership or activities. . . . "On theirpart the employers offered "to continue the present provisions of the Con-91 NLRB 647.3 90 NLRB 1021. 48,DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract . . . ' In carrying out the contract preference was shownin hiring unionmen.The Board held the contract to be in violation of Section 8 (b) (2) :By thus entering into contracts discriminator fly granting preference inemployment to their members, and by actively participating in the enforce-ment of these provisions, it is clear, and we find. that the Respondents causedthe Employers to discryuinate against non-member employees in violationof Section 8 (a) (3) of the Act, thereby violating Section 8 (b) (2).The Board cites former decisions °It should be noted that no such "savings clause" is to he tound in the contractbetween the Respondents in the present case,The Board reached the same conclusion in the practically concurrent case ofNational Union of Marcie Cooks and Stewards, CIO (Pacific American Ship-ouni,ess Association).'There the contract read:The Employers agree to give preference of employment to members of theUnion, and to secure employees in their Stewards Department through theoffices of the Union, . . .This was held to be a violation of Section 8 (b) (2).Again inPinkerton's National Detective Agency, Inc. (Stenhouse,et al.),'the Board held that the union violated Section 8 (b) (2) by causing the em-ployer to refuse work to certain nonunion applicants in violation of Section8 (a) (3). The facts were very similar to those at bar.The foregoing recent cases merely follow out a long line of previous decisionsof the Board on the "securityclause."'ConclusionsUnder these authorities it is clear that the agreement between the RetailFurniture Association of California, San Francisco Unit, and the Respondentis illegal.At least in the case of the Sterling Furniture Company, a member andthe Respondent here, no election and certification under Section 0 (e) of theAct was held.Moreover the agreement is in contravention of Section 8 (a) (3),because it requires immediate union membership as a condition precedent toemployment and does not permit the statutory lapse of 30 days. Again, underits terms the employer is compelled to discriminate in hiring and firing solely ona basis of union membership-also a violation of Section 8 (a) (3). Still againthis contract contains no "savings clause" and the record is silent regardingany variations from the practice of hiring only union members.Finally, inthe instant case, that is precisely the way it worked out.I conclude that the contract in the present case is invalid and unlawful in theportion quoted earlier in this Report.As to the Respondent Company, it has been found above that it declined toemploy Barnes without clearance from the Respondent Union; that it gave hima job when he presented a union permit ; that it discharged him when the permitwas not renewed ; and that such was the sole reason for the termination. I con-4National Maritime Union of America,78 NLRB 971, enfd. 175 F. 2d 686 (C. A 2),cert den 338 U S 954,American Radio Association,82 NLRB 1344;National MaritimeUnion of America,82 NLRB 1365.5 90 NLRB 1099.° 90 NLRB 2054 See, eg : International Union, United Mine Workers of America, et al,83 NLRB916,Amalgamated Meat Cutters and Butcher Workmen of North America (The GreatAtlantic and Pacific Tea Company),81 NLRB 1052; andNational Maritime Union ofAmerica,78 NLRB 971 The lolloiimg aie tviucal repieienlation election criesEagleLock Company,88 NLRB 970,ChampionBlower& Forge Company,88 NLRB 868,ReadingHardware Corporation,85 NLRB 610;Morley Manufacturing Company,83 NLRB 404. STERLING FURNITURE COMPANY49elude that under the facts in this case the Company violated Section 8 (a) (1),(2), and(3) of the Act.The Respondent Union, it has been found, after granting a work permit toBarnes, withdrew it for reasons other than the nonpayment of dues, which re-sulted in Barnes' discharge by the Company. I conclude, therefore, that theUnion, according to the facts, violated Section 8 (b) (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent Company set forth in SectionIII, above, occurring in connection with its operations described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Company and the Respondent Union haveengaged in certain unfair labor practices, it will be recommended that theyand each of them cease and desist therefrom and take certain affirmative actionto effectuate the policies of the Act.It has been found that by assenting to unlawful union-security provisions,the Association, including the Respondent Company, lent support to the Re-spondent Union in violation of Section 8 (a) (1) and (2). The undersigned-will accordingly recommend that the Respondent Company withdraw recogni-tion from the Respondent Union and cease giving effect to its contract of Oc-tober 15, 1949, with the Respondent Union, or to any modification, extension,supplement, or renewal thereof, unless and until the Respondent Union hasbeen certified by the Board.Nothing in these recommendations, however, shallbe deemed to require the Respondent Company to vary or abandon those wage,hour, seniority, or other substantial features of its relations with its employees,established in the performance of said contract, or to prejudice the assertionby the employees of any rights they may have under said agreement.It has been found that the Respondent Company discriminatorily dischargedCharles O. Barnes because of his lack of union membership, such discharge re-sulting from the action of the Respondent Union in unlawfully withdrawingthe work permit theretofore granted to him. Even though the Respondent Com-pany committed the final overt acts of discharging Barnes, it did so solelybecause the Respondent Union compelled that action in pursuance of the exist-ing contract.Consequently both the Respondent Company and the RespondentUnion should be held jointly and severally liable for any loss of pay sufferedby Barnes on account of the discrimination against him. It will therefore berecommended that the Respondent Company offer to Charles O. Barnes imme-diate and full reinstatement to his former or substantially equivalent position.Itwill be further recommended that the Respondent Company and the Re-spondent Union jointly and severally snake him whole for any loss of pay hemay have suffered as a result of the Respondent Company's discriminationagainst him, as aforesaid, by payment to him of a sum of money equal to thatwhich he would have earned as wages from the date of discriminatory dischargeto the date of offer of reinstatement. Loss of pay shall be computed on thebasis of each separate calendar quarter or portion thereof during the periodfrom the Respondent Company's discriminatory action to the date of a properoffer of reinstatement.The quarterly periods, herein called quarters, shall953S41-52-vol 94-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD-begin with the first day of January, April, July, and October. Loss of pay shallbe determined by deducting from a sum equal to that which he would normallyhave earned for each quarter or portion thereof, his net earnings, if any, inother employment during that period. Earnings in one particular quarter shallhave no effect, upon the back-pay liability for any other quarter. It will berecommended that the Respondent Company, upon reasonable request, makeavailable to the Board and its agents all records pertinent to an analysis ofthe amounts due as back pay.It has been found that the Respondent Union has violated Section 8 (b) (2)by causing and attempting to cause the Association, including the RespondentCompany, to enter into a contract containing a clause making membership inthe Respondent Union a condition of employment without complying with theunion election procedure in the proviso in Section 8 (a) (3) of the Act and byunlawfully withholding a work permit for Barnes to continue his employmentwith the Respondent Company. It will be recommended that the RespondentUnion cease and desist therefrom and cease maintaining or giving effect to theunion-security provisions in their contract of October 15, 1949, with the Asso-ciation, including the Respondent Company, so long as the provisions do notconform to the provisos in Section 8 (a) (3) of the Act.On the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS Or LAW1.Sterling Furniture Company, in its operations, is'engaged in trade, traffic,and commerce among the several States, within the meaning of Section 2 (6)and (7) of the Act.2.Carpet, Linoleum & Soft Tile Workers, Local No. 1235 is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3.By entering into the collective-bargaining agreement of October 15, 1949,containing unlawful union-security provisions involving discrimination in thehire and tenure of employees because of their union membership and activities,and by assenting to such unlawful provisions, the Association, including theRespondent Company, has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) of the Act.4.By contributing support to Carpet, Linoleum & Soft Tile Workers, Local No.1235, the Association, including the Respondent Company, has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (2)of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, in the manner set forth inthe next two preceding paragraphs, the Association, including the RespondentCompany, has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.By discriminating in regard to the hire and tenure of employment of Charles0.Barnes, because of his union membership and activities, the RespondentCompany has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) and (1) of the Act.7.By attempting to cause and causing the Association, including the Respond-ent Company, to enter into a collective-bargaining agreement with unlawfulunion-security provisions and by unlawfully withdrawing the work permittheretofore granted to Charles O. Barnes for employment with the RespondentCompany, Carpet, Linoleum & Soft Tile Workers, Local No. 1235, has engaged HAMILTON FOUNDRY & MACHINE COMPANY51in and is engaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaningof Section2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]HAMILTONFOUNDRY & MACHINE COMPANYandUNITED STEELWORKERSOF AMERICA,CIO,PETITIONER.CaseNo.9-RC-1111.April 27,1951Decisionand Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen Sinsheimer, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests an election in a voting group consistingof all molders, core makers, core assemblers, and two miscellaneousjob classifications defined as service man #2 sandslinger and machineoperator roll-over core unit, but excluding guards, industrial engi-neering department employees, laboratory department employees, pro-duction schedule clerks, timekeepers, all clerical employees, superin-tendents, supervisors, foremen, assistant foremen, and all othersupervisors as. defined in the Act. If successful in an election directedamong these employees, the Petitioner further requests authority tomerge this group in one plant-wide bargaining unit with the procluc-^The International Molders and Foundry Workers Union of North America,Local 68,AFL, hereinafter termed the Intervenor,moved to intervene at the hearing. The Petitionerand the Employer oppose the intervention on the ground no showing of interest was made.The Intervenor,until 1949,was the contractual representative of the employees in theunit sought herein, and is currently picketing the Employer's plant in the course of astrike called in April 1949.The hearing officer's ruling granting intervention is herebyaffirmed and the Intervenor's name will be placed on the ballot in the election hereinafterordered.94 NLRB No. 24.